DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 08/26/2021. The amendments filed on
08/26/2021 have been entered. Accordingly, claims 1-7, 9-10, 12-15, 17-20, 22-23, 25, and 62-66 remain pending, and claim 1, 4, 5, 7, 9, 13, 18, 20, 22, and 63 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-10, 12-15, 62, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “refining the calibrated model of the fiducial marker” in line 15, which renders the claim indefinite because it is unclear what the applicant meant in reciting a step of “refining” the “calibrated model of fiducial marker”, it is unclear if the “refining” entails an interpolative algorithm or simply comparing the computed model of the fiducial marker to a physical example and correcting any deviations in the model of the fiducial marker.
Claims 2-7, 9-10, 12-15, 62, and 63 are also rejected due to their dependency on/from 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 13-15, 18, 20, 22, 62, 64-65, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US20150193946, hereafter “Wong”).
Regarding claims 1 and 18, Wong teaches a computer-assisted medical system ([0006], [0017] see robotic system for tracking and registering a surgical tool) and a method performed by the computing system (see [0017], [0025], [0046] method 500 in FIG. 7), the method and system comprising:
one or more processors ([0030] computer 36 in FIG. 2); and
a fiducial marker positioned in a known configuration within a surgical coordinate space ([0042] surgical coordinate space/surgical table location which is known with respect to the fluoroscopy system, the surgical table having reference points), the fiducial marker including a shape sensor ([0035], [0036], [0038], [0039] distinct shapes determined by measured points of a tool sensor may serve as fluoroscopy marker), wherein the one or more processors are 
receiving, from a fluoroscopic imager ([0027] a first set of various/extrinsic parameters including rotation of the fluoroscopic imager), first intraoperative fluoroscopic image data of the fiducial marker ([0025] displaying an image of a patient's anatomy including in the image localization data from the localization/fiducial sensor/marker which is registered to the image as [0035] fluoroscopy system 30 takes an intra-operative image in order to identify the distinctive elements of the tool are identified in the fluoroscopy image);
receiving shape information from the shape sensor ([0061] via the sensors coupled to tool, shape information is provided coupled with information obtainable from sensors);
deriving the known configuration of the fiducial marker within the surgical coordinate space from the shape information ([0061], [0062] sensors provide information about the local structure of local anatomy to be used for shape registration and environmental mapping estimation to estimate/derive the tool's position relative to the pre-op 3D model/the surgical coordinate space);
developing a calibrated model of the fiducial marker in the surgical coordinate space from the first intraoperative fluoroscopic image data and the known configuration of the fiducial marker derived from the shape information ([0033], [0047], [0056], [0060] the location of the surgical tool is calibrated to the external tool holding/splayer device in the factor so that the external holding/splayer device of the surgical may be localized in the frame of reference so the sensed shape is then mathematically correlated/develops a calibration model against features of the vascular model from the first fluoroscopic image data that was previously been localized/known to the fluoroscopy reference plane FF, utilizing fluoroscopic images acquired 
determining a set of calibration parameters of the fluoroscopic imager in the surgical coordinate space based on the calibrated model ([0060] the sensed shape is then mathematically correlated in real-time against features of the vascular model such as centerlines/second set of parameters providing an estimate of the position of the catheter in real-time); and
determining a pose of the fiducial marker in the surgical coordinate space based on the set of calibration parameters of the fluoroscopic imager ([0017] the fiber optic tracking/localization system that allows for the tracking of a location, position/pose and/or orientation of a localization sensor placed [0059], [0060] in the 3D model surgical space in which a larger correlation value corresponds to a better match, [0047] since the tool location is calibrated to the splayer 24 in the factory and the table 12 is known with respect to the fluoroscopy system 30, TRF  the tool may be localized to the fluoroscopy reference frame FF once the splayer 24 is localized to the table reference frame).
Additionally, from claim 1, Wong teaches refining the calibrated model of the fiducial marker ([0063] the filter's parameters may be tuned/refined such that differences between the measurements and the calibrated model over a small time constant to lead to changes in the catheter position estimate in order to filter out high-frequency sensor noise. Differences over a large time constant (seconds) may lead to changes in the model's warping parameters); 
registering, based on the refined calibrated model of the fiducial marker ([0065] the tool 
Regarding claims 2, 64, and 65, Wong teaches further comprising:
localizing the fiducial marker in the surgical coordinate space based on the configuration of the fiducial marker that comprises a set of fiducial marker elements forming a uniquely identifiable pattern ([0035], [0036] the distinctive/uniquely identifiable elements of the tool are identified in the fluoroscopy image/ surgical coordinate space. The identification/localizing step may be accomplished by instructing the user to select certain/a set marked/fiducial marker points/elements of a catheter in the fluoroscopy image space displayed on the work station  in order to transform the marker points/elements to be localized in the surgical coordinate space).
Additionally, regarding claim 64, Wong teaches the localizing of the fiducial marker as being based on the known configuration ([0036] the localizing information from the fiber optic sensor is from the known relation/configuration to the fiducial markers/features on the catheter from the in-factory calibration. This comparison is used to determine the transformation matrix that can be used to transform a reference frame FRF/catheter reference frame for a sensor disposed within the surgical tool to into the fluoroscopy reference frame FF/surgical coordinate space).
Regarding claims 3 and 19, Wong teaches wherein developing the calibrated model includes determining intrinsic parameters* ([0027] parameters include the distance from an X-ray source to the image intensifier) and extrinsic parameters** for the fluoroscopic imager ([0025] coordinate system of the localization sensor may be transformed or translated to the coordinate system of the image through one or more transformations, [0027] parameters include the axis of 
*The term “intrinsic parameters” has been interpreted to mean calibration parameters of the imaging device including as focal length, the projection center, and/or the pixel scales to create an estimated 3D model of the fluoroscopic imaging system in relation to the surgical environment, as defined by the applicant in paragraph [0085] of the applicant’s disclosure.
**The term “extrinsic parameters” has been interpreted to mean location parameters of the imaging device including movements of rotation and translation, the rigid transformation between the imaging device and the calibration pattern or fiducial markers to create an estimated 3D model of the fluoroscopic imaging system in relation to the surgical environment, as defined by the applicant in paragraph [0085] of the applicant’s disclosure.
Regarding claims 4 and 20, ref discloses further comprising:
receiving, from the fluoroscopic imager, second intraoperative fluoroscopic image data of the fiducial marker and a portion of a medical instrument ([0036], [0037], [0038] desired points visualized in the fluoroscopy image. Moreover, the computer 36 may be configured to track the marked points over time/acquire additional intraoperative fluoroscopic image data to localize the tool relative to the intra-operative fluoroscopy image, such that an appropriate transformation may be updated in second intraoperative fluoroscopic image data depicting markers may be embedded on a splayer portion of the medical instrument, which may allow for larger and more complex markers to provide enhanced registration capabilities, by [0048] tracking distinct features on the splayer portion of the medical instrument);
correcting distortion in the second intraoperative fluoroscopic image data using the calibrated model ([0040] intraoperative fluoroscopic imaging is required when re-registration to 
localizing the portion of the medical instrument in the surgical coordinate space ([0062] an estimation of the tool's position relative to the pre-op 3D model/surgical coordinate space), based on the set of calibration parameters of the fluoroscopic imager ([0038] the position of these markers in the fluoroscopy reference frame of the fluoroscopic imager can be used to correlate to the same markers in the 3D Model reference frame [0062] so that then based on both imaging and sensor information, including warping parameters for the pre-op 3D model, [0064] the update of the filter's measurement effectively executes the correlation between 3-D sensor information and the 3D model, including the same correlated markers of the fluoroscopic imager frame of reference including the [0049] localized second parameters representing 
Regarding claim 5, Wang teaches further comprising:
receiving shape information from a shape sensor included in the fiducial marker ([0057] a distinct shape of the tool is measured by the fiber sensor and received by the computer to be employed in the mathematical optimization technique) to determine the configuration of the fiducial marker within the surgical coordinate space ([0032] relating/ a coordinate frame of a fiber optic sensor of a tool to either a fluoroscopy frame FF, or a pre-operative 3D frame/ the surgical coordinate space).
Regarding claims 6, Wang teaches wherein the shape sensor is a fiber optic sensor ([0022], [0036] tool sensor is a fiber optic sensor).
Regarding claims 9 and 22, Wang teaches wherein the first intraoperative fluoroscopic image data includes images of a plurality of fiducial markers ([0036] user to select certain marked points of a catheter 18 in the fluoroscopy image at the work station, the marked points include  fluoroscopy markers may be disposed on the catheter), the plurality of fiducial markers including the fiducial marker ([0036] user to select certain marked points of a catheter 18 in the fluoroscopy image at the work station, the marked points include  fluoroscopy markers may be disposed on the catheter so that via a transformation the tool is localized relative to the intraoperative fluoroscopy image), the plurality of fiducial markers having a known configuration within the surgical coordinate space ([0036] the localizing information from the fiber optic sensor 
Regarding claim 13, Wang teaches wherein determining the set of calibration parameters of the fluoroscopic imager includes receiving external tracking data for the fluoroscopic imager ([0031], [0032] each element/device of the robotic surgical system within the operating room define a separate reference frame to which fiber optic sensors may be localized including the fluoroscopy reference frame FF corresponding to the fluoroscopic imager 30 in FIG. 1A by an [0062] external overhead tracking provided by stereoscopic cameras or other visualization techniques, employed to track distinct features of the fiber optic sensors).
Regarding claim 14, Wang teaches wherein the fluoroscopic imager comprises a mobile C-arm ([0027] discloses rotation of a C-arm which is [0029] selectively moveable).
Regarding claim 15, Wang teaches wherein the external tracking data is received from an encoder positioned on the mobile C-arm* ([0027] from the localization sensor, information encoded in the fluoroscopic image provides parameter information representing the axis of rotation of a C-arm of the fluoroscopy system).
*The limitation has been interpreted in the alternative, where receiving the tracking data only requires reception from only an encoder or only from an inclinometer, not both.
Regarding claim 62, Wang teaches wherein the localizing comprises identifying each one in the set of fiducial marker elements as being differentiated from one another ([0031] separate reference frames to which sensors may be localized are defined for each of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, 12, 23, 25, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, in view of Johnson et al. (US20050281385, hereafter “Johnson”, cited in the applicant’s IDS).
Regarding claim 7, Wang discloses wherein the fiducial marker is included in a shapable catheter part of that system as being flexible.
However, in the same field of endeavor, Johnson teaches a surgical instrument that is tracked in relation to a fluoroscopic imager is a flexible catheter ([0043] the tracked tool may be a flexible tool, such as a catheter). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Wang with the flexible catheter taught by Johnson in order to track coordinates of the tip within the body of the patient ([0043] of Johnson).
Regarding claims 10 and 23, Wand does not explicitly disclose wherein the plurality of fiducial markers includes* a grid pattern.
However, in the same field of endeavor, Johnson teaches wherein the plurality of fiducial markers includes* a grid pattern ([0065] the pattern of markers may comprise a rectangular 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Wang with the plurality of fiducial markers include a grid pattern as taught by Johnson in order to provide radiolucent marker arrangement such that all marker coordinates are known and so that one pattern of marks can be made substantially distinct from those of the other marker pattern(s) in a particular plane so that shifts in position of those patterned markers in the image define a local transformation that corrects for radial distortion of the image ([0053]-[0054] & [0065] of Johnson).
*The limitation has been interpreted in the alternative, the plurality of fiducial markers only requires the inclusion of a barcode or a grid pattern, not both.
Regarding claims 12 and 25, Wang discloses wherein the fiducial marker is included in a medical instrument, the medical instrument including an elongated flexible body ([0025] the localization sensor to the coordinate system or frame of the image such that localization data of the elongate instrument/catheter, [0052] the length of a fiber shape sensor is extended in the catheter to facilitate registering the fiber sensor to a physical structure within the surgical suite/environment), while Wang does disclose the importance of determining 3-dimensional spatial position of portions of such shapeable instruments such as flexible catheters ([0003], [0004]),  the set of points or a parametric curve represent the position and shape of the tool with respect to the pre-op 3D model/surgical coordinate space ([0057], [0061], [0062]) and the system being useful in minimally invasive medical procedures in part comprising a catheter and that the catheter part of that system as being flexible.
However, in the same field of endeavor, Johnson teaches a surgical instrument that is tracked in relation to a fluoroscopic imager is a flexible catheter ([0043] the tracked tool may be a flexible tool, such as a catheter). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Wang with the flexible catheter taught by Johnson in order to track coordinates of the tip within the body of the patient ([0043] of Johnson).
Regarding claim 63, Wang, in view of Johnson, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein receiving the shape information includes receiving different shapes of the flexible catheter ([0057] a distinct shape of the tool is measured by the fiber sensor and received by the computer to be employed in the mathematical optimization technique, [0031] separate reference frames to which sensors may be localized are defined for each of elements/components/devices of the robotic surgical system).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wong, in view of Simon et al. (US20100041985, hereafter “Simon”).
Regarding claim 17, Wang discloses wherein the tracking data is received from an optical tracking sensor configured to track positions of optical fiducials positioned on the fluoroscopic imager ([0062] visible light/optical tracking technologies/sensors such as stereoscopic cameras, structured light tracking technologies, [0048] overhead cameras or other visualization techniques may be employed to track distinct features, and [0028] that the fluoroscopic imager is positioned 
However, in the same field of endeavor, Simon teaches the tracking data from the optical tracking sensor ([0052] external tracking sensor is an infrared tracking sensor) is external tracking data received configured to track positions of optical fiducials positioned on the fluoroscopic imager ([0087] externally measurable reference system attached to the fluoroscopic imager measured by the tracking sensor 130 in FIG. 1). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Wang with the optical tracking sensor is external tracking data taught by Simon in order to directly relate surgical space to three-dimensional image space and to learn its projective transformation and optionally to correct distortion in the image from C-arm control computer and retrieved location information of target marker and dynamic reference frame from tracking sensor 130 ([0058] & [0087] of Simon).
Response to Arguments
Rejections under 35 USC 112
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. Applicant simply states on page seven, second paragraph of their response:
“The Applicant respectfully submits that amended claims 1 and 7 are in compliance with the definiteness requirements of § 112. Accordingly, the Applicant respectfully requests that the rejections of claims 1-7, 9, 10, 12-15, 62, and 63 be withdrawn”
	In response, applicant has not provided a response to the rejection nor provided support 
Applicant-initiated interview summary
In an interview with the applicant was held on 08/03/2021 where the applicant presented proposed amendments and discussed additional amendments with the examiners that appeared to overcome the current cited portions of the prior art of record. However, the amendments to the claims as filed are taught by additional disclosure of the art of record which had not previously been cited. Please see as outlined in the above rejection. 
Rejections under 35 USC 102 and 103
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive and considered moot in light of the updated rejections above. Applicant is directed to the updated rejection above with new cited portions of the reference(s) of record teaching the limitations outlined in the amended claims.
Applicant notes on page seven, first paragraph that claim 22 was not addressed or discussed in the previous office action. In response, the examiner notes there was a typographical error in the final paragraph of page nine in the previous office action mailed 05/26/2021 in the rejection of claim 9 which should have included “9 and 22”, as claim 9 contains the same subject matter as recited in claim 22, only differing in their dependency on claims 1 and 18, respectfully. The rejection as has been updated to now refer to both claims 9 and 22, please see above on page nine of the present office action.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793